Title: From John Adams to Richard Stockton, 23 September 1821
From: Adams, John
To: Stockton, Richard



Dear Sir
Montezillo Sept 23 1821

I have received your kind letter of the 12 inst. as its it is a demonstration of the continued friendship of a family for whom I have felt for more than five & 40 years the highest respect esteem & affection. For your father the chief justice of N Jersey and a fellow laborer with me in Congress I had a great veneration. I may boast that he was always faithful partial to me. For yourself I have always entertained a great regard as well as for your Brother with wom whom I had a more slight acquaintance. With Dr Rush I had an  uninterrupted friendship & constant correspondence from 1774 to the period of his death. His lady your sister was on terms of intimacy & correspond with my dear departed consort till her death Be assured Sir there is not a family in N.A. if I may except my own, to which I am more cordially attached. I never knew till I received your letter that Capt Stockton of the Navy—was your son—if I had I should not have waited for your letter to have sought his acquaintance I had heard of his fame—He has an hereditary right to all his virtues talents: & accomplishments which as I am well informed are of the highest order. My eldest son & his lady speak of him in the highest terms—as do all others. I shall immediately solicit a visit from him and a furlow for a few days to pass with me if his duty in the navy will possibly admit of it.
I am Sir with great & sincere esteem your / assured friend & humble Sert—
